BLD-139                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 13-4720
                                    ___________

                                HUBERT JACKSON,
                                           Appellant

                                          v.

       SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
 SUPERINTENDENT SOMERSET SCI; GERALD BIGLEY, is sued in his individual
and official capacity as Judge; JOSEPH M. JAMES, is sued in his individual and official
   capacity as Judge; DONNA JO MCDANIEL, is sued in her individual and official
   capacity as Judge; W. TERRENCE O'BRIEN, is sued in his individual and official
                                   capacity as Judge
                       ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                           (D.C. Civil No. 2-13-cv-01301)
                    District Judge: Honorable Arthur J. Schwab
                    ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 19, 2015
             Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                           (Opinion filed: March 30, 2015)
                                     _________

                                      OPINION*
                                      _________

PER CURIAM
       Hubert Jackson appeals pro se from an order of the United States District Court for

the Western District of Pennsylvania sua sponte dismissing his civil rights complaint for

failure to state a claim. For the following reasons, we will summarily affirm.

       In September 2013, Jackson filed a complaint under 42 U.S.C. § 1983, alleging

that no sentencing orders exist for his state court convictions. A Magistrate Judge

recommended that the complaint be dismissed sua sponte, without leave to amend, under

the Prison Litigation Reform Act for failure to state a claim. In particular, the Magistrate

Judge concluded that Jackson’s claims were barred by Heck v. Humphrey, 512 U.S. 477

(1994), the applicable statute of limitations, and absolute judicial immunity. Over

Jackson’s objections, the District Court adopted the Magistrate Judge’s Report and

Recommendation and dismissed the complaint with prejudice under 28 U.S.C. § 1915A.

Jackson appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review of

the District Court’s sua sponte dismissal for failure to state a claim. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Whether a complaint should be dismissed

under § 1915 because it fails to state a claim is assessed under the same standard as a

motion to dismiss pursuant to Federal Rule Civil Procedure 12(b)(6). Id. In order to

survive dismissal under that standard, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                               2
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). We may affirm on any basis supported by the record. See Fairview Township

v. EPA, 773 F.2d 517, 525 n.15 (3d Cir. 1985).

       Jackson’s cause of action is based on the alleged absence of sentencing orders for

several convictions. He claims that he learned that the orders were “non-existent” when

the Department of Corrections responded to his Right-to-Know Law request by providing

him with “seven void commitment forms rather than seven lawful court Sentencing

Orders.” Notably, though, the docket reports for the criminal cases listed in the

complaint evidence Jackson’s convictions, and he does not dispute that he pleaded guilty

and was properly sentenced in those cases. Under these circumstances, we conclude that

Jackson’s claim concerning the alleged absence of sentencing orders does not state a

claim to relief that it plausible on its face. Cf. Joseph v. Glunt, 96 A.3d 365, 372 (Pa.

Super. Ct. 2014) (stating that “the trial court correctly concluded that, even in the absence

of a written sentencing order, the [Department of Corrections] had continuing authority to

detain [Petitioner].”). Accordingly, we will summarily affirm the District Court’s

judgment.1 See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.




1
  Jackson’s motions for intervention by Chief Judge McKee, his motion to challenge
appellate jurisdiction, his motion for recusal, his motion to stop deductions of the filing
fee, and his motion to remand are denied.
                                              3